OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 16, 1982. She has submitted an affidavit requesting that this Court accept her resignation from the practice of law in New York State. Her affidavit states that she currently resides in Michigan, where she practices, and that she does not practice law in this State and has no plans to do so in the future.
*488We grant the application and direct that her name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted and name removed from roll of attorneys.